                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    KENYONNA CHRISTIAN,

                  Plaintiff                        Case No. 2:18-cv-13682
                                                   District Judge Victoria A. Roberts
    v.                                             Magistrate Judge Anthony P. Patti

    EQUIFAX INFORMATION
    SERVICES, LLC, TRANS
    UNION, LLC, RAC
    ACCEPTANCE EAST, LLC
    d/b/a ACCEPTANCE NOW,
    and GINNY’S, INC.

                  Defendants.

___________________________________/

         ORDER DENYING AS MOOT PLAINTIFF’S MOTION TO AMEND
           COMPLAINT (DE 26) AND ACCEPTING PLAINTIFF’S FIRST
         AMENDED COMPLAINT (DE 27) AS THE OPERATIVE PLEADING

           This matter is before the Court for consideration of Plaintiff’s March 27,

2019 motion to file first amended complaint (DE 26), and Plaintiff’s First

Amended Complaint (DE 27). The March 8, 2019 Scheduling Order in this case

provided for amendment of the pleadings, including joinder of parties, without

leave of court, by April 12, 2019. (DE 24.) Plaintiff’s First Amended Complaint

(DE 27) was filed on March 27, 2019, well before the April 12, 2019 deadline in

the scheduling order.



                                              1 
 
      Accordingly, Plaintiff’s motion to amend (DE 26) is DENIED AS MOOT

because the Court had already granted the relief sought in its prior scheduling order

and thus it was not necessary for Plaintiff to file such a motion seeking leave.

Further, the Court accepts Plaintiff’s First Amended Complaint (DE 27) as the

operative pleading in this matter. Notwithstanding the fact that no motion was

necessary in this instance, Plaintiff is nevertheless cautioned that before filing

future motions she must comply with Local Rule 7.1(a), which, among other

things, requires her to seek concurrence from opposing counsel prior to filing

motions and to so certify to the Court.

      IT IS SO ORDERED.

Dated: April 1, 2019                      s/Anthony P. Patti
                                          Anthony P. Patti
                                          UNITED STATES MAGISTRATE JUDGE


                                Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on April 1, 2019, electronically and/or by U.S. Mail.

                                          s/Michael Williams
                                          Case Manager for the
                                          Honorable Anthony P. Patti




                                            2 
 
